            Case 4:20-cr-06002-SAB                     ECF No. 121         filed 05/04/20     PageID.415 Page 1 of 6

AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                    for the                             EASTERN DISTRICT OF WASHINGTON


                                                       Eastern District of Washington
                                                                                                        May 04, 2020
                                                                                                             SEAN F. MCAVOY, CLERK
                   United States of America                            )
                              v.                                       )
                 JOHNNY MANUEL SAVALA
                                                                       )      Case No.      20-CR-06002-SAB-4
                                                                       )
                              Defendant                                )

                                        ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

     Upon the

               ✔ Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
               ’
               ’ Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

  ’ A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
    presumption that no condition or combination of conditions will reasonably assure the safety of any other person
    and the community because the following conditions have been met:
         ’ (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
             ’ (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
             ’ (b) an offense for which the maximum sentence is life imprisonment or death; or
             ’ (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
             ’ (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                jurisdiction had existed, or a combination of such offenses; or
             ’ (e) any felony that is not otherwise a crime of violence but involves:
                (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
         ’ (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
           § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
           to Federal jurisdiction had existed; and
         ’ (3) the offense described in paragraph (2) above for which the defendant has been convicted was
           committed while the defendant was on release pending trial for a Federal, State, or local offense; and
         ’ (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
           defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

                                                                                                                                Page 1 of 3
Case 4:20-cr-06002-SAB   ECF No. 121   filed 05/04/20   PageID.416 Page 2 of 6
            Case 4:20-cr-06002-SAB                     ECF No. 121    filed 05/04/20      PageID.417 Page 3 of 6

AO 472 (Rev. 11/16) Order of Detention Pending Trial

        D   Lack of significant conummity or family ties to this district
        D   Significant family or other ties outside the United States
        D   Lack of legal status in the United States
        0   Subject to removal or deportation after se1ving any peiiod of incarceration
        li1 Prior failure to appear in comt as ordered
        li1 Prior attempt(s) to evade law enforcement
        D Use of alias(es) or false documents
        0 BackgrOlmd infonnation tmknown or unverified
        0 Prior violations of probation, parole, or supe1vised release

OTHER REASONS OR FURTHER EXPLANATION:
 See Addendum.




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated representative for
confinement in a conections facility separate, to the extent practicable, from persons awaiting or se1ving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable oppo1ttmity for piivate consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the conections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
co1lllection with a comt proceeding.

Date:                 05/04/2020                                                  /s Mary K. Dimke
                                                                              United States Magistrate Judge




                                                                                                                    Page3 of 3
 Case 4:20-cr-06002-SAB     ECF No. 121   filed 05/04/20   PageID.418 Page 4 of 6




      On April 23, 2020, the Court conducted a detention hearing. At the
conclusion of the hearing, the Court requested additional information from the
United States Probation/Pretrial Services Office related to pending charges against
Defendant and the criminal history of a resident at the proposed release address,
ordered that Defendant undergo an in-custody substance abuse assessment, and
continued the detention hearing. On April 30, 2020, the Court reconvened for the
detention hearing. The Court concluded that Defendant had not overcome the
presumption of detention, that no conditions could be crafted to reasonably assure
his appearance at court and the safety of the community, and that detention was
warranted.

       Defendant is charged with conspiracy to possess with intent to distribute
methamphetamine. The United States proffered that Defendant is a member of a
drug trafficking organization responsible for distributing substantial quantities of
fentanyl-laced pills and methamphetamine. It was proffered that, in November and
December of 2019, investigations of Defendant’s co-defendants, Sanchez and
Orduno, led to the execution of multiple search warrants revealing large quantities
of methamphetamine, fentanyl-laced pills, multiple firearms, cell phones, and drug
ledgers, and the eventual arrests of co-Defendants Orduno (Dec. 2019) and
Sanchez (Feb. 2020). It was proffered that Defendant was linked to co-Defendant
Orduno through cell phone communications and indications in the seized drug
ledgers and was identified as a distributor in the organization. It was further
alleged that co-Defendant Orduno, from custody through coded jail calls, ordered a
drive-by shooting of Defendant’s mother’s residence due to outstanding drug debts
owed by Defendant. The allegations against Defendant are serious and the
quantities of controlled substances and firearms associated with the organization
are indicative of potential danger to the community if Defendant were to be
released.

       The weight of the evidence is the least important factor and Defendant is
entitled to a presumption of innocence. Based on the United States’ proffer, which
included evidence seized from search warrants, there is sufficient weight to the
case to give the Court concern as to potential dangerousness and risk of
nonappearance.

       Turning to his history and characteristics, Defendant is 33 years old, was
born in Washington, and is a lifelong resident of Moses Lake. He has strong ties to
the community; his mother, siblings, grandparents, girlfriend, and five children
reside in Moses Lake. He has a limited employment history; he worked for an
industrial chemical plant for a year and a half, worked temporarily as a roofer, and
    Case 4:20-cr-06002-SAB   ECF No. 121    filed 05/04/20   PageID.419 Page 5 of 6




was unemployed for two months prior to his arrest. Defendant’s residential history
has been somewhat sporadic, but he has primarily resided with his grandparents
and his mother.

       Defendant has an extensive criminal history, dating back to when he was 14
years old, which includes violent offenses and which documents repeated
noncompliance with court orders. He has multiple charges and convictions for
assaults (2001, 2005 – additional charge for interfering with DV report dismissed,
2006 – additional charges for assault and interfering with DV report dismissed,
2007 (third degree assault substantial pain) – additional assault charge dismissed,
2009, and 2012 – charge dismissed), and was convicted of a weapons offense in
2001. He also has multiple convictions for controlled substance violations (2002,
2003, 2005), and a history of negative interactions with law enforcement (2001 –
obstructing law enforcement, 2009 – refusal to comply (dismissed), 2008 – attempt
to elude, and 2011 – false statement (dismissed)). Notably, he has had bench
warrants (over 85) issued in nearly every case, has failed to appear at least 15
times, to include as recently as November 2019, and has failed to comply
numerous times. This pattern of noncompliance is indicative of an unwillingness
to comply and gives the Court little assurance that Defendant would follow any
conditions it sets or appear for court. Defendant’s recent conduct, leading to the
pending charges out of Grant County, exacerbates these concerns. On December
12, 2019, Defendant was arrested after he allegedly fled from law enforcement
attempting to initiate a traffic stop, caused a high speed vehicular pursuit to ensue,
during which he drove erratically and disposed of narcotics by throwing them out
his window, 1 and fled on foot before he was apprehended. Ten days later, while
those charges remained pending, Defendant was arrested and charged with third
degree assault bodily harm by weapon after allegedly assaulting his girlfriend with
a glass bottle. On this record, the Court finds that no conditions can be crafted to
reasonably ensure the safety of the community and Defendant’s continued
appearance at court.

       Finally, Defendant indicates he has a history of substance abuse issues and
completed treatment five to six years ago, but has since relapsed. He underwent a
substance abuse assessment which recommended inpatient treatment and secured a
treatment bed starting on May 7, 2020. See ECF No. 119. He proposes being
released into treatment and then residing with his grandparents or sister in Moses

1
 It was proffered that a subsequent search of the vehicle revealed
methamphetamine.
 Case 4:20-cr-06002-SAB      ECF No. 121     filed 05/04/20   PageID.420 Page 6 of 6




Lake. While the Court agrees that Defendant would benefit from substance abuse
treatment, in light of his criminal history, the seriousness of the instant allegations
against him, including the pending charges out of Grant County, and the minimal
supervision currently available for those on pretrial release, the Court finds
detention is warranted at this time.
